Citation Nr: 0602668	
Decision Date: 01/31/06    Archive Date: 02/07/06

DOCKET NO.  04-33 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for hand tremors.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1949 to 
December 1950.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from January 2003 and January 2004 rating decisions by 
the RO in Little Rock, Arkansas, which in pertinent part, 
denied service connection for hand tremors. 

A hearing was held at the RO before the undersigned Veterans 
Law Judge.  A transcript of the hearing has been associated 
with the claims folder. 


FINDING OF FACT

Hand tremors are not a disorder of service origin or 
attributable to any incident therein.


CONCLUSION OF LAW

Hand tremors were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the 38 U.S.C.A. § 5103(a) (West 
2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 C.F.R. § 3.159(b)(1) (2005).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA has satisfied the notification requirements of the VCAA.  
The August 2004 statement of the case, the November 2004 
supplemental statement of the case, and January 2003, March 
2003, and October 2003 letters from the RO, gave the veteran 
notice of the evidence necessary to substantiate his claim on 
appeal.  

The evidence development letters dated in January 2003 and 
October 2003 also advised the veteran of what evidence he was 
responsible for providing and what evidence VA would 
undertake to obtain.  

The January 2003 letter told him to send any medical records 
in his possession, and informed him of other records he could 
send.  The veteran demonstrated his actual notice of the need 
to submit relevant evidence in his possession by submitting 
numerous records and a lay statement.

Although some of the notice in this case was provided after 
the initial denial, the Court has held that delayed notice 
will not ordinarily prejudice a claimant, and even that a 
sufficient remedy for inadequate notice was for VA to ensure 
that the notice was given after the initial denial.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).   

The veteran was not prejudiced by the delayed notice.  He did 
not report or submit additional information or evidence after 
the last VCAA notice.  If he had submitted additional 
evidence substantiating his claim, he would have received the 
same benefit as if he submitted the evidence prior to initial 
adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2005) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2005) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

There is no identified relevant evidence that has not been 
accounted for.  38 U.S.C.A. § 5103A(b), (c).  The veteran was 
afforded a VA examination to obtain an opinion as to the 
relationship between current tremors and service.  At his 
hearing the veteran questioned whether the examiner reviewed 
the records thoroughly enough.  The examiner did report that 
he reviewed the record "extensively."  In any event, 
because there is no competent evidence linking the current 
tremors to service, further examination is not warranted.  38 
U.S.C.A. § 5103A(d) (West 2002); Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).

Factual Background

In a February 2003 statement the veteran reported that during 
service in September 1950, he underwent consultation for 
gross incoordination and ataxia due to the fact that he was 
unable to walk or stand erect without holding on to something 
for support.  During the hospitalization he was injected with 
sodium Amytal to implant the suggestion that he was able to 
walk but the results were unsatisfactory.  He contended that 
he was allergic to the sodium Amytal and it caused his hand 
tremors.

The service medical records confirm this history, but there 
is no competent opinion, either in service or since, linking 
the sodium Amytal use to current tremors.

The report of a VA examination in July 1951, specifically 
notes that no tremors or involuntary muscle contractions were 
noted and no neurological disease was found.

Similarly, reports of private treatment through December 
1999, contain no findings of tremors, while neurologic 
evaluations and evaluations of the extremities were 
reportedly unremarkable.

VA outpatient records dated from January 2003 to May 2003 
contain the initial post-service reports of tremors.  
Findings included tremors; fasciculations; ataxia; no resting 
tremor; and intention tremor (mild) bilaterally.  There were 
no reported opinions or history linking the tremors to 
service.

On a November 2003 VA examination for peripheral nerves, the 
veteran complained of constant tremors with sustained 
postures and activity which were more prominent in the left 
arm that the right arm.  The diagnostic impression was tremor 
which was consistent with essential tremors.  The examiner 
opined that many factors caused tremors.  He explained that 
during times of illness and with medications, people often 
experienced tremors which were considered enhanced 
physiological tremors.  The examiner felt that this was the 
cause of the veteran's tremor in the 1950's.  He further 
stated that it was possible that the veteran had an 
underlying tremor which manifested when he was stressed.  He 
also indicated that the veteran used prednisone and inhalers 
which enhanced tremors.  

Subsequently, the November 2003 VA examiner was asked to 
determine whether the veteran's currently diagnosed essential 
tremor represented the symptoms for which he was treated for 
in service.  Following a thorough review of the veteran's 
claims folder the examiner opined that the treatment which 
the veteran received in 1950 and 1951 was not compatible with 
his present symptoms pertaining to an essential tremor.  He 
felt that if the veteran had an essential tremor since 1950 
then his symptoms would have been much worse over the years.  
He concluded that the veteran's complaints of tremor may have 
been symptoms of tremulousness and anxiety and at times were 
worsened due to various medications over the years.

During the veteran's May 2005 personal hearing, he reiterated 
his previous contentions with regard to his hand tremors, and 
also suggested that the tremors could be related to nose 
bleeds or sinus bradycardia in service.  

Analysis

Service connection will be granted for disability resulting 
from disease or injury incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

The evidence is not in dispute as to the presence of a 
current essential tremor or that a tremor was noted on at 
least one occasion in service.  There is thus evidence in 
support of two of the three elements needed for service 
connection.

However, there is no medical evidence of a nexus between any 
current tremor and the veteran's military service.  

The only competent opinion on the relationship between a 
current tremor and a disease or injury in service is that 
provided on the VA examination reports in November 2003.  
That opinion is against such a relationship.

There is also negative evidence against the claim.  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  This comes in the 
form of the VA and private treatment records which show no 
findings of a tremor, despite fairly detailed evaluations, in 
the decades immediately after service.

The Board has considered the veteran's contentions and 
testimony that his hand tremors are the result of conditions 
or treatment in service.  However, as a lay person without 
medical training and expertise, he is not competent to 
provide a probative opinion on a medical matter, to include 
the diagnosis of a specific disability or opinion as to the 
origins of a specific disability.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. West, 10 Vet. App. 
183, 186 (1997). 

As no competent evidence links the veteran's current 
essential tremor to any aspect of his active service, and the 
veteran has not alluded to the existence of any such opinion, 
the Board finds that, despite the veteran's current diagnosed 
essential tremor, there is no competent evidence of a nexus 
between the disorder at issue and the veteran's period of 
active duty service.  Boyer v. West, 210 F.3d at 1353; 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000). 

Under these circumstances, the claim for service connection 
for hand tremors must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the competent 
evidence simply does not support the claim, that doctrine is 
inapplicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56.


ORDER

Entitlement to service connection for hand tremors is denied.



____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


